                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

EDWARD RONNY ARNOLD,                              )
                                                  )
     Plaintiff,                                   )
                                                  )
v.                                                )       NO. 3:20-cv-01069
                                                  )
BOB OGLESBY, Commissioner of the                  )       JUDGE CAMPBELL
Tennessee Department of General Services,         )       MAGISTRATE JUDGE FRENSLEY
                                                  )
     Defendant.

                                             ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

14), which was filed on April 15, 2021. Through the Report and Recommendation, the Magistrate

Judge recommends that Defendant’s Motion to Dismiss (Doc. No. 5) be granted and Plaintiff’s

Complaint be dismissed. Plaintiff filed an objection (Doc. No. 15) and Defendant filed a Reply

(Doc. No. 16). For the reasons discussed below, the Magistrate Judge’s Report and

Recommendation will be adopted and approved.

         Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See

Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). In conducting the review, the court

may “accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

         The Magistrate Judge recommended that Defendant’s motion to dismiss be granted because

he found that Plaintiff’s claims are barred by the doctrines of sovereign immunity as well as claim

and issue preclusion. Plaintiff objects to the Magistrate Judge’s finding that his claims are barred



     Case 3:20-cv-01069 Document 17 Filed 06/11/21 Page 1 of 2 PageID #: 185
by sovereign immunity, arguing that the Eleventh Amendment is not applicable in this case

because Defendant was not acting on authority of the state to withhold earned wages. (Doc. No.

15 at 5). Plaintiff failed to present this argument to the Magistrate Judge in either of his responses

to Defendant’s Motion to Dismiss. (See Doc. Nos. 9, 12). Plaintiff’s argument raised for the first

time in his objection to the Report and Recommendation is not properly before the Court and will

not be addressed. See Murr v. United States, 200 F.3d 895, 902 n. 1 (6th Cir. 2000) (“absent

compelling reasons, [the Magistrate Judge Act, 28 U.S.C. § 631 et seq.] does not allow parties to

raise at the district court stage new arguments or issues that were not presented to the magistrate.”).

       Plaintiff also objects to the Magistrate Judge’s finding that his claims are barred by claim

preclusion. However, his objection appears to simply restate facts and arguments he previously

made, (see Doc. Nos. 9, 12 at 12-13), and the Magistrate Judge already considered in the Report

and Recommendation. (See Doc. No. 14 at 2, 8-11). Thus, this objection does not provide a basis

to reject or modify the Report and Recommendation. See VanDiver v. Martin, 304 F. Supp. 2d

934, 937 (E.D. Mich. 2004) (“An ‘objection’ that does nothing more than state a disagreement

with a magistrate's suggested resolution, or simply summarizes what has been presented before, is

not an ‘objection’ as that term is used in this context.”).

       For the reasons described above, Plaintiff’s objections fail to provide a basis to reject or

modify the Report and Recommendation. Thus, having reviewed the Report and Recommendation

and considered Plaintiff’s objections, the Court concludes that the Report and Recommendation

(Doc. No. 14) should be adopted and approved. Accordingly, Defendant’s Motion to Dismiss (Doc.

No. 5) is GRANTED, and Plaintiff’s Complaint is dismissed.

       It is so ORDERED.
                                                       ________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE

                                                   2

    Case 3:20-cv-01069 Document 17 Filed 06/11/21 Page 2 of 2 PageID #: 186
